Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a Non-Final first action on the merits for the application filed on 7/8/2020.  Claims 1-20 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, in part, (a) providing content to a user, said content being displayed to said user free of advertising offers; (b) providing a link to said user; (c) in response to said user selecting said link, transmitting to said user an opt-in offer page containing a plurality of advertising offers; (d) providing said plurality of advertising offers to said user; and (e) in response to said user selecting one of said plurality of advertising offers, providing advertising content corresponding to said selected one of said plurality of advertising offers over said network allowing said user to interact with said advertising content. Independent claim 11 recites, in part, (a) providing a news feed to a user, said news feed being configured to be displayed; (b) said news feed including a link to be displayed; (c) in response to said user selecting said link, transmitting to said user an opt-in offer page containing a plurality of advertising offers, said opt-in offer page being 
Step 2A, Prong 1:  These limitations are drafted in two methods and under their broadest reasonable interpretations, recites certain methods of organizing human activity.  The claimed providing content to a page or a news feed, providing a link on said page, and transmitting an ad on second page, which are commercial interactions such as advertising and marketing.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an application graphical user interface, a plug-in graphical user interface, a network, a graphical display, and an opt-in icon.   These additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an application graphical user interface, a plug-in graphical user interface, a 
Dependent claims 2-10 and 12-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1 and 11 without significantly more.
Claims 2 and 12 recite, “wherein each of said advertising offers is presented as an advertising tile”, which is further identifying the advertising offers and therefore are part of the abstract idea as described above.
Claims 3 and 13 recite, “wherein: (a) said news feed and advertising offers are provided to multiple users; (b) selections made by each user for each advertising offer are recorded to determine a total number of selections for a particular advertising offer by all users; and (c) an advertising tile having a greater number of user selections is displayed more prominently.”  These limitations are also further limiting the abstract idea as described above since they are just further limiting the advertising offers and the selections.
Claims 4 and 14 recite, “wherein said more prominent display comprises a higher position on said graphical display” and “wherein said more prominent display comprises a higher position on said graphical display.”  These limitations are just further limiting 
Claims 5, 9, 15, 19, and 20 recite, “further comprising providing a response incentive for a particular advertising offer.”  This limitation is also part of the abstract idea above since it just provides an incentive for the advertising offer, which is still advertising and marketing.
Claims 6 and 16 recite, “wherein said response incentive comprises a coupon.” The limitation is further limiting the kind of incentive and is also part of the abstract idea.
Claims 7 and 17 recite, “further comprising providing a user-specific wallet for storing said response incentives for future use.” Claims 8 and 18 “wherein said wallet allows a first user to transfer a response incentive to a second user.”  This is just providing, storing, and transferring information which are all part of the abstract idea since it is just advertising and marketing activities.
Therefore, the dependent claims just further limit the abstract idea and when considered in individually, as a combination, or as a whole, they are not significantly more than the abstract idea. The claims are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) and (102)(a)(2) as being anticipated by Frankel (U.S. Patent No. 10,198,747).

Regarding claim 1, Frankel teaches
a method allowing a user to opt-in to selected advertising over a network, comprising (Abstract, "The primary consumer objection to digital advertising is solved when content providers grant users control of the quality and relevance of ads for preferred products and services, and when and how often these ads are displayed. The invention grants users control of all advertisements on digital media platforms, as the platforms do not display advertisements. However, they do permanently display a command button icon that is initiated by the user to display advertisements, and in response to only the indicated single action being performed, the user sends a request to display advertisements. In addition, the same command button icon may be initiated by the user to remove advertisements. The method prompts user to engage in advertising for preferred products and services through paradigm shifts in permission-based marketing, e-commerce, and gamification. See also Fig. 9):
(a) providing content on a application graphical user interface to a user over said network, said content being displayed to said user free of advertising offers;
(b) providing an opt-in icon to said user on said application graphical user interface; (c) in response to said user selecting said opt-in icon on said application graphical user interface, transmitting to said user over said network an opt-in offer page containing a plurality of advertising offers on a plug-in graphical user interface (Fig. 1 shows a graphical using interface of a smartphone showing "platform content C" free of advertising offers. Column 13, line 65 - Column 14 line 23, "FIG. 1 depicting smartphone S without visible advertisements, comprising a machine-readable storage medium having stored thereon a computer program for associating personally identifiable information (PII) with advertising intelligence, and platform content C which is in accordance with a preferred embodiment of the invention, and can be seen from 10 illustratively indicates a graphical GUI [opt-in icon] the purpose of which is an indication of a single action [in response to user selecting said opt-in icon] that is to be performed to bring ads into view, based on user-centric insights derived from PII, and in response to the indicated single action being performed, sending to server system a request to display ads. Depicted at B GUI bar, GUI may conform to interface of DCP, e.g. top or bottom of screen, on a menu bar, and be of any typography, color, size, shape, or style of the platform GUI. (Designations smartphone S, mobile service provider logotype M, content provider logotype P, GUI bar B, do not warrant repeating in subsequent drawings). When tapped with one thumb or finger the GUI FIG. 2 10 slides content C left, as content sliders have become fundamental to online content design displaying several pieces of content in one location, in which such 
(d) providing said plurality of advertising offers to said user on a plug-in graphical user interface; and (e) in response to said user selecting one of said plurality of advertising offers, providing advertising content corresponding to said selected one of said plurality of advertising offers over said network allowing said user to interact with said advertising content (Fig. 3 shows all of the ad offers #40, and Fig. 4 shows that when a user clicks on one of #40, info about the ad is displayed in the GUI.  Column 14 lines 38-53, "FIG. 4 45 could be any number of teased outcomes, including but not limited to display ads for preferred brands, a favorite brand new product introduction, a mobile device strategy of QR and UPC barcode scans for opportune redemption of packaged goods, e-commerce impulse buying, or any marketing communications aligned with user database profile. Creative execution could embody six-second vine videos; an audio message and accompanying display ad; GPS retail location marketing; coveted merchandise literally awarded to user on the spot; the inventive matter virtual dollars; free movie tickets, all of which are teased then identified, as the fruition of gamification marketing described herein benefits users, content 

Regarding claim 2, Frankel teaches
the method allowing a user to opt-in to selected advertising over a network as recited in claim 1, wherein each of said advertising offers is presented as an advertising tile (Fig. 3 shows that each ad is presented as an advertising tile since it shows the tiles #40.).

Regarding claim 5, Frankel teaches
the method allowing a user to opt-in to selected advertising over a network as recited in claim 1, further comprising providing a response incentive for a particular advertising offer (Column 14 lines 38-53, "FIG. 4 45 could be any number of teased outcomes, including but not limited to display ads for preferred brands, a favorite brand new product introduction, a mobile device strategy of QR and UPC barcode scans for opportune redemption of packaged goods, e-commerce impulse buying, or any marketing communications aligned with user database profile. Creative execution could embody six-second vine videos; an audio message and accompanying display ad; GPS retail location marketing; coveted merchandise literally awarded to user on the spot; the inventive matter virtual dollars [response incentive]; free movie tickets, 

Regarding claim 6, Frankel teaches
the method allowing a user to opt-in to selected advertising over a network as recited in claim 5, wherein said response incentive comprises a coupon (Column 13 lines 15-21, "To further prompt e-commerce purchases, the invention includes a preferred embodiment user rewards program consisting of virtual dollars, wherein the inventive virtual dollars are defined as the markdown dollar amount [coupon] of a product or service, i.e., the difference between the original retail price and the reduced price, converted into virtual dollar terms, e.g., $1.00 U.S. dollar=$1.00 Virtual Dollar. Virtual Dollars are used in combination with U.S. currency").

Regarding claim 9, Frankel teaches
the method allowing a user to opt-in to selected advertising over a network as recited in claim 2, further comprising providing a response incentive for a particular advertising offer (Column 14 lines 38-53, "FIG. 4 45 could be any number of teased outcomes, including but not limited to display ads for preferred brands, a favorite brand new product introduction, a mobile device strategy of QR and UPC barcode scans for opportune redemption of packaged goods, e-commerce impulse .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel (U.S. Patent No. 10,198,747), further in view of McElfresh (P. G. Pub. No. 2003/0149938).

Regarding claim 3, Frankel teaches all of the claimed features as discussed above. 
Frankel does not explicitly teach
the method allowing a user to opt-in to selected advertising over a network as recited in claim 2, wherein: (a) said advertising offers are provided to multiple users;
(b) selections made by each user for each advertising offer are recorded to determine a total number of selections for a particular advertising offer by all users; and
(c) an advertising tile having a greater number of user selections is displayed more prominently.
However, McElfresh teaches
the method allowing a user to opt-in to selected advertising over a network as recited in claim 2, wherein: (a) said advertising offers are provided to multiple users ([0041] "Referring again to FIG. 3(a), when a user clicks on a particular ad as shown by 107, a click-through tracker  [selection] 109 is provided to track and then record the click-throughs 111 into a log file 113. The log file 113 also collects ad impression data 121 from the Rad Server 112. The log file 113 outputs the log data 115 into a device referred to as a log digester 152. The log digester 152 interacts with the Arbitrator 150, as shown by dataflows 117 and 119. The log digester 152 processes 
(b) selections made by each user for each advertising offer are recorded to determine a total number of selections for a particular advertising offer by all users ([0041] and [0042] explains that the click through rate of each ad is collected for all users.); and
(c) an advertising tile having a greater number of user selections is displayed more prominently (Fig. 2 shows #44 with the highest click through percentage [greater number of user selections] displayed more prominently since it is displayed at the top of the page. See also [0033].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Frankel by adding wherein: (a) said advertising offers are provided to multiple users; (b) selections made by each user for each advertising offer are recorded to determine a total number of selections for a particular advertising offer by all users; and (c) an advertising tile having a greater number of user selections is displayed more prominently, as taught by McElfresh, since Frankel already teaches providing offers to multiple offers and tracking the click-through or conversion rates, but not to this specificity, and in order to use performance data to prioritize arrangements of advertisements on a page (McElfresh, abstract). 

Regarding claim 4, Frankel teaches all of the claimed features as discussed above. 
Frankel does not explicitly teach 
the method allowing a user to opt-in to selected advertising over a network as recited in claim 3, wherein said more prominent display comprises a higher position on said graphical display (Fig. 2 shows #44 with the highest click through percentage [greater number of user selections] displayed more prominently since it is displayed at a higher position since it is displayed above ad tile # 46, 48, and 50. See also [0033].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Frankel by adding wherein said more prominent display comprises a higher position on said graphical display, as taught by McElfresh, since Frankel already teaches providing offers to multiple offers and tracking the click-through or conversion rates, but not to this specificity, and in order to use performance data to prioritize arrangements of advertisements on a page (McElfresh, abstract). 

Regarding claim 10, Frankel teaches 
the method allowing a user to opt-in to selected advertising over a network as recited in claim 3, further comprising providing a response incentive for a particular advertising offer (Column 14 lines 38-53, "FIG. 4 45 could be any number of teased outcomes, including but not limited to display ads for preferred brands, a favorite brand new product introduction, a mobile device strategy of QR and UPC 

Regarding claim 11, Frankel teaches 
a method allowing a user to opt-in to selected advertising over a network, comprising (Abstract, "The primary consumer objection to digital advertising is solved when content providers grant users control of the quality and relevance of ads for preferred products and services, and when and how often these ads are displayed. The invention grants users control of all advertisements on digital media platforms, as the platforms do not display advertisements. However, they do permanently display a command button icon that is initiated by the user to display advertisements, and in response to only the indicated single action being performed, the user sends a request to display advertisements. In addition, the same command button icon may be initiated by the user to remove advertisements. The method prompts user to engage in 
(a) providing content to a user over said network, said content being configured to be displayed on a graphical display (Fig. 1 shows a graphical using interface of a smartphone showing "platform content C" free of advertising offers. Column 13, line 65 - Column 14 line 23, "FIG. 1 depicting smartphone S without visible advertisements, comprising a machine-readable storage medium having stored thereon a computer program for associating personally identifiable information (PII) with advertising intelligence, and platform content C which is in accordance with a preferred embodiment of the invention, and can be seen from 10 illustratively indicates a graphical GUI [opt-in icon] the purpose of which is an indication of a single action [in response to user selecting said opt-in icon] that is to be performed to bring ads into view, based on user-centric insights derived from PII, and in response to the indicated single action being performed, sending to server system a request to display ads. Depicted at B GUI bar, GUI may conform to interface of DCP, e.g. top or bottom of screen, on a menu bar, and be of any typography, color, size, shape, or style of the platform GUI. (Designations smartphone S, mobile service provider logotype M, content provider logotype P, GUI bar B, do not warrant repeating in subsequent drawings). When tapped with one thumb or finger the GUI FIG. 2 10 slides content C left, as content sliders have become fundamental to online content design displaying several pieces of content in one location, in which such location displays the preferred embodiment advertising Teaser Icon Screen and Teaser Icons 6 [offer page containing a plurality of advertising offers in the plug-in GUI each of which representing standalone 
(b) said content including an opt-in icon configured to be displayed on said graphical display (Fig. 3 shows all of the ad offers #40, and Fig. 4 shows that when a user clicks on one of #40, info about the ad is displayed in the GUI.  Column 14 lines 38-53, "FIG. 4 45 could be any number of teased outcomes, including but not limited to display ads for preferred brands, a favorite brand new product introduction, a mobile device strategy of QR and UPC barcode scans for opportune redemption of packaged goods, e-commerce impulse buying, or any marketing communications aligned with user database profile. Creative execution could embody six-second vine videos; an audio message and accompanying display ad; GPS retail location marketing; coveted merchandise literally awarded to user on the spot; the inventive matter virtual dollars; free movie tickets, all of which are teased then identified, as the fruition of gamification marketing described herein benefits users, content publishers, advertisers, and e-commerce marketers in equal measure, with the added user embodiments of control over the display of marketing materials, without any restriction to ad-supported digital content." The Examiner notes that said content including an opt-in icon is not actually being displayed on said graphic display since the claim recites “configured to”.);
(c) in response to said user selecting said opt-in icon on said graphical display, transmitting to said user over said network an opt-in offer page containing a plurality of advertising offers, said opt-in offer page being configured to display on said graphical display (Fig. 1 shows a graphical using interface of a smartphone being configured to display on said graphical display” and that the opt-in offer page is NOT actually being displayed on said graphic display.); and
(d) in response to said user selecting a particular one of said plurality of advertising offers, providing advertising content corresponding to said selected particular one of said plurality of advertising offers over said network as part of said content to said user (Fig. 3 shows all of the ad offers #40, and Fig. 4 shows that when a user clicks on one of #40, info about the ad is displayed in the GUI.  Column 14 lines 38-53, "FIG. 4 45 could be any number of teased outcomes, including but not limited to display ads for preferred brands, a favorite brand new product introduction, a mobile device strategy of QR and UPC barcode scans for opportune redemption of packaged goods, e-commerce impulse buying, or any marketing communications aligned with user database profile. Creative execution could embody six-second vine videos; an audio message and accompanying display ad; GPS retail location marketing; coveted merchandise literally awarded to user on the spot; the inventive matter virtual dollars; free movie tickets, all of which are teased then identified, as the fruition of gamification marketing described herein benefits users, content publishers, advertisers, and e-commerce marketers in equal measure, with the added user embodiments of control over the display of marketing materials, without any restriction to ad-supported digital content." Even though the prior art teaches this limitation, the Examiner notes that the claim does not positively recite that the user is actually selecting one of said plurality of advertising offers. It is just intended use.).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of content of the advertising system of Frankel with the type of content of McElfresh, by substituting the content of Frankel with the newsfeed of McElfresh since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Content on a webpage or a newsfeed are well known in the art and substituting content for newsfeed would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 12, Frankel teaches 
the method allowing a user to opt-in to selected advertising over a network as recited in claim 11, wherein each of said advertising offers is presented as an advertising tile (Fig. 3 shows that each ad is presented as an advertising tile since it shows the tiles #40.).

Regarding claim 13, Frankel teaches all of the claimed features as discussed above. 
Frankel does not explicitly teach 
the method allowing a user to opt-in to selected advertising over a network as recited in claim 12, wherein:
(a) said news feed and said advertising offers are provided to multiple users;
(b) selections made by each user for each advertising offer are recorded to determine a total number of selections for a particular advertising offer by all users; and
(c) an advertising tile having a greater number of user selections is displayed more prominently.
However, McElfresh teaches
the method allowing a user to opt-in to selected advertising over a network as recited in claim 12, wherein: (a) said news feed and said advertising offers are provided to multiple users ([0004] explains that ads are added to "daily news" webpages [news feed] for users and users click on a graphical objects which are ads.) [0041] "Referring again to FIG. 3(a), when a user clicks on a particular ad as shown by 107, a click-through tracker  [selection] 109 is provided to track and then record the click-throughs 111 into a log file 113. The log file 113 also collects ad impression data 121 from the Rad Server 112. The log file 113 outputs the log data 115 into a device referred to as a log digester 152. The log digester 152 interacts with the Arbitrator 150, as shown by dataflows 117 and 119. The log digester 152 processes through all the user data, and places each bit of user data in its appropriate bin according to directions from the Arbitrator 150. The Arbitrator 150 runs periodically to determine how best to differentiate among users. The more differences that the Arbitrator finds, then the more efficiently it will be able to deliver ads that users will click on, or content that users will enjoy.");
(b) selections made by each user for each advertising offer are recorded to determine a total number of selections for a particular advertising offer by all users ([0041] and [0042] explains that the click through rate of each ad is collected for all users.); and
(c) an advertising tile having a greater number of user selections is displayed more prominently (Fig. 2 shows #44 with the highest click through percentage [greater number of user selections] displayed more prominently since it is displayed at the top of the page. See also [0033].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Frankel by adding wherein: (a) said news feed and said advertising offers are provided to multiple users; (b) selections made by each user for each advertising offer are recorded to determine a total number of selections for a particular advertising offer by all users; and (c) an advertising tile having a greater number of user selections is displayed more prominently, as taught by McElfresh, since Frankel already teaches providing offers to multiple offers and tracking the click-through or conversion rates, but not to this specificity, and in order to use performance data to prioritize arrangements of advertisements on a page (McElfresh, abstract). 

Regarding claim 14, Frankel teaches all of the claimed features as discussed above. 
Frankel does not explicitly teach 
the method allowing a user to opt-in to selected advertising over a network as recited in claim 13, wherein said more prominent display comprises a higher position on said graphical display.
However, McElfresh teaches
the method allowing a user to opt-in to selected advertising over a network as recited in claim 13, wherein said more prominent display comprises a higher position on said graphical display (Fig. 2 shows #44 with the highest click through percentage [greater number of user selections] displayed more prominently since it is displayed at a higher position since it is displayed above ad tile # 46, 48, and 50. See also [0033].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Frankel by adding wherein: (a) said news feed and said advertising offers are provided to multiple users; (b) selections made by each user for each advertising offer are recorded to determine a total number of selections for a particular advertising offer by all users; and (c) an advertising tile having a greater number of user selections is displayed more prominently, as taught by McElfresh, since Frankel already teaches providing offers to multiple offers and tracking the click-through or conversion rates, but not to this specificity, and in order to use performance data to prioritize arrangements of advertisements on a page (McElfresh, abstract).

Regarding claim 15, Frankel teaches 
the method allowing a user to opt-in to selected advertising over a network as recited in claim 11, further comprising providing a response incentive for a particular advertising offer (Column 14 lines 38-53, "FIG. 4 45 could be any number of teased outcomes, including but not limited to display ads for preferred brands, a favorite brand new product introduction, a mobile device strategy of QR and UPC barcode scans for opportune redemption of packaged goods, e-commerce impulse buying, or any marketing communications aligned with user database profile. Creative execution could embody six-second vine videos; an audio message and accompanying display ad; GPS retail location marketing; coveted merchandise literally awarded to user on the spot; the inventive matter virtual dollars [response incentive]; free movie tickets, all of which are teased then identified, as the fruition of gamification marketing described herein benefits users, content publishers, advertisers, and e-commerce marketers in equal measure, with the added user embodiments of control over the display of marketing materials, without any restriction to ad-supported digital content." See also Column 9 lines 17-22, Column 11 lines 35-38, and Column 13, lines 15-21.).

Regarding claim 16, Frankel teaches 
the method allowing a user to opt-in to selected advertising over a network as recited in claim 15, wherein said response incentive comprises a coupon (Column 13 lines 15-21, "To further prompt e-commerce purchases, the invention includes a preferred embodiment user rewards program consisting of virtual dollars, wherein the inventive virtual dollars are defined as the markdown dollar amount [coupon] of a product or service, i.e., the difference between the original retail price and the reduced 

Regarding claim 19, Frankel teaches 
the method allowing a user to opt-in to selected advertising over a network as recited in claim 12, further comprising providing a response incentive for a particular advertising offer (Column 14 lines 38-53, "FIG. 4 45 could be any number of teased outcomes, including but not limited to display ads for preferred brands, a favorite brand new product introduction, a mobile device strategy of QR and UPC barcode scans for opportune redemption of packaged goods, e-commerce impulse buying, or any marketing communications aligned with user database profile. Creative execution could embody six-second vine videos; an audio message and accompanying display ad; GPS retail location marketing; coveted merchandise literally awarded to user on the spot; the inventive matter virtual dollars [response incentive]; free movie tickets, all of which are teased then identified, as the fruition of gamification marketing described herein benefits users, content publishers, advertisers, and e-commerce marketers in equal measure, with the added user embodiments of control over the display of marketing materials, without any restriction to ad-supported digital content." See also Column 9 lines 17-22, Column 11 lines 35-38, and Column 13, lines 15-21.).

Regarding claim 20, Frankel teaches 
the method allowing a user to opt-in to selected advertising over a network as recited in claim 13, further comprising providing a response incentive for a particular advertising offer (Column 14 lines 38-53, "FIG. 4 45 could be any number of teased outcomes, including but not limited to display ads for preferred brands, a favorite brand new product introduction, a mobile device strategy of QR and UPC barcode scans for opportune redemption of packaged goods, e-commerce impulse buying, or any marketing communications aligned with user database profile. Creative execution could embody six-second vine videos; an audio message and accompanying display ad; GPS retail location marketing; coveted merchandise literally awarded to user on the spot; the inventive matter virtual dollars [response incentive]; free movie tickets, all of which are teased then identified, as the fruition of gamification marketing described herein benefits users, content publishers, advertisers, and e-commerce marketers in equal measure, with the added user embodiments of control over the display of marketing materials, without any restriction to ad-supported digital content." See also Column 9 lines 17-22, Column 11 lines 35-38, and Column 13, lines 15-21.).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel (U.S. Patent No. 10,198,747), in view of McElfresh (P. G. Pub. No. 2003/0149938), in further view of Vaidyanathan (P. G. Pub. No. 2015/0278780).

Regarding claim 7, Frankel and McElfresh teach all of the claimed features as discussed above. Frankel also discusses “virtual dollars”, a kind of incentive and that the virtual dollars are accrued.  So the virtual dollars or incentives are stored. As such, Frankel and McElfresh do not explain that the storing is done through a wallet.  However, Vaidyanathan
further comprising providing a user-specific wallet for storing said response incentives for future use ([0033] and [0034].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the incentive of Frankel and the advertising system of McElfresh by adding further comprising providing a user-specific wallet for storing said response incentives for future use, as taught by Vaidyanathan, since Frankel already teaches providing incentives and storing the incentives, but not to this specificity, and in order to share the incentive with another user (Vaidyanathan, [0033]). 

Regarding claim 8, Frankel and McElfresh teach all of the claimed features as discussed above. Frankel also discusses “virtual dollars”, a kind of incentive and that the virtual dollars are accrued.  So the virtual dollars or incentives are stored. Frankel and McElfresh do not teach
wherein said wallet allows a first user to transfer a response incentive to a second user.
However, Vaidyanathan
wherein said wallet allows a first user to transfer a response incentive to a second user ([0033] "In block 202, the system may receive a first user selection of one or more artifacts [response incentive] included in the digital wallet to be shared with another user or users. For example, referring to the embodiment of FIG. 1, user 102 may want to share an artifact ( e.g., a coupon) from his digital wallet implemented on user device 106. In this regard, when user 102 wants to share an artifact, a request may 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the incentive of Frankel and the advertising system of McElfresh by adding wherein said wallet allows a first user to transfer a response incentive to a second user, as taught by Vaidyanathan, since Frankel already teaches providing incentives and storing the incentives, but not to this specificity, and in order to share the incentive with another user (Vaidyanathan, [0033]). 

Regarding claim 17, Frankel and McElfresh teach all of the claimed features as discussed above. Frankel also discusses “virtual dollars”, a kind of incentive and that the virtual dollars are accrued.  So the virtual dollars or incentives are stored. As such, Frankel and McElfresh do not explain that the storing is done through a wallet.  However, Vaidyanathan
further comprising providing a user-specific wallet for storing said response incentives for future use ([0033] and [0034].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the incentive of Frankel and the advertising system of McElfresh by adding further comprising providing a user-specific wallet for storing said response incentives for future use, as taught by Vaidyanathan, since Frankel already teaches providing incentives and storing the incentives, but not to this specificity, and in order to share the incentive with another user (Vaidyanathan, [0033]). 

Regarding claim 18, Frankel and McElfresh teach all of the claimed features as discussed above. Frankel also discusses “virtual dollars”, a kind of incentive and that the virtual dollars are accrued.  So the virtual dollars or incentives are stored. Frankel and McElfresh do not teach
wherein said wallet allows a first user to transfer a response incentive to a second user.
However, Vaidyanathan
wherein said wallet allows a first user to transfer a response incentive to a second user ([0033] "In block 202, the system may receive a first user selection of one or more artifacts [response incentive] included in the digital wallet to be shared with another user or users. For example, referring to the embodiment of FIG. 1, user 102 may want to share an artifact ( e.g., a coupon) from his digital wallet implemented on user device 106. In this regard, when user 102 wants to share an artifact, a request may be received by artifact sharing service or platform 120 of remote server 112." See also [0034] which explains that the shared artifact could be a coupon.)..
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the incentive of Frankel and the advertising system of McElfresh by adding wherein said wallet allows a first user to transfer a response incentive to a second user, as taught by Vaidyanathan, since Frankel already teaches providing incentives and storing the incentives, but not to this specificity, and in order to share the incentive with another user (Vaidyanathan, [0033]). 

Relevant Prior Art
Even though the following references have not been used in the above rejections, they are nonetheless relevant prior art:
Chow (2010/0153884) discusses a toolbar with a plurality of icons and upon a selection of a first icon, the first space associated with the first icon expands to display information in a second space.
Matus (2014/0108153) discusses that a device displays a notification alert icon and when the user clicks on notifications alert icon, a notification window for the user is displayed.  The notification window includes advertisements.
Badenhop (2014/0188614) discusses a smartphone that displays icons on a screen, touching the icon selects the feature, and upon selection by the user, the user’s notifications are displayed after the application runs the logic to ascertain whether the user satisfies the ad campaign criteria. The button or icon selected by the user drives what is displayed on the screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621